Case 19-40067-elm11 Doc 162 Filed 03/08/19             Entered 03/08/19 16:06:12         Page 1 of 5



Laurie A. Spindler
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Fwy, Suite 1000
Dallas, Texas 75207
(214) 880-0089 Telephone
(469) 221-5003 Facsimile

Attorneys for City of Carrollton, Dallas County
and Tarrant County


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:                                            §           Chapter 11
                                                  §
SOVRANO, LLC, et al.,                             §           Case No. 19-40067
                                                  §           (Jointly Administered)
                                                  §
                          Debtors.                §

 TAX AUTHORITIES’ LIMITED OBJECTION TO EXPEDITED MOTION SEEKING
   (I) AUTHORITY TO SELL SUBSTANTIALLY ALL OF THE GIGI’S DEBTORS’
 ASSETS FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES AND OTHER
INTERESTS AND TO ASSUME AND ASSIGN CERTAIN CONTRACTS AND LEASES,
 (II) APPROVAL OF BUYER PROTECTIONS, BIDDING PROCEDURES AND SALE
   PROCESS (III) SETTING OF FINAL HEARING TO APPROVE SALE; AND (IV)
                            RELATED RELIEF

         TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         Come now City of Carrollton, Dallas County and Tarrant County (collectively, the “Tax

Authorities”), creditors and parties-in-interest, and file this, their Limited Objection to Expedited

Motion Seeking (I) Authority to Sell Substantially All of the Gigi’s Debtors’ Assets Free and

Clear of All Liens, Claims, Encumbrances and Other Interests and to Assume and Assign Certain

Contracts and Leases, (II) Approval of Buyer Protections, Bidding Procedures and Sale Process

(III) Setting a Final Hearing to Approve Sale; and (IV) Related Relief (the “Motion”) and in

support thereof would show the Court as follows:



Response to Sale Motion                                                                Page 1
Case 19-40067-elm11 Doc 162 Filed 03/08/19               Entered 03/08/19 16:06:12       Page 2 of 5



        1.      The Tax Authorities are the holders of prepetition claims against Gigi’s Cupcakes,

LLC (the “Debtor”) for year 2018 and 2019 ad valorem business personal property taxes in the

aggregate estimated amount of $16,975.53.1 This amount does not include post petition interest

at the state statutory rate of 1% per month to which the Tax Authorities are entitled pursuant to

11 U.S.C. Sections 506(b) and 511.

        2.      The Tax Authorities hold unavoidable, perfected, pre-eminent liens against all of

the Debtor’s owned or claimed business personal property to secure their claims for prepetition

and/or post petition ad valorem business personal property taxes pursuant to Texas Property Tax

Code Sections 32.01 and 32.05. 2 Pursuant to Sections 32.01 and 32.05 of the Texas Property


1
      The amount of year 2019 ad valorem business personal property taxes due is an estimated
amount that is calculated using the base amount of tax owed for tax year 2018. The actual
amount owed will be determined in October 2019 pursuant to Texas Law.
2
        Texas Property Tax Code Section 32.01 provides:

                (a)       On January 1 of each year, a tax lien attaches to property to secure the
                          payment of all taxes, penalties, and interest ultimately imposed for the
                          year on the property, whether or not the taxes are imposed in the year the
                          lien attaches. The lien exists in favor of each taxing unit having power to
                          tax the property.
                (b)       A tax lien on inventory, furniture, equipment, or other personal property is
                          a lien in solido and attaches to all inventory, furniture, equipment, and
                          other personal property that the property owner owns on January 1 of the
                          year the lien attaches or that the property owner subsequently acquires.
                …
                (d)       The lien under this section is perfected on attachment and … perfection
                          requires no further action by the taxing unit.

Texas Property Tax Code Section 32.05(b) provides:

                (b)       … a tax lien provided by this chapter takes priority over the claim of any
                          creditor of a person whose property is encumbered by the lien and over the
                          claim of any holder of a lien on property encumbered by the tax lien,
                          whether or not the debt or lien existed before attachment of the tax lien.

Response to Sale Motion                                                                 Page 2
Case 19-40067-elm11 Doc 162 Filed 03/08/19             Entered 03/08/19 16:06:12         Page 3 of 5



Tax Code, the Tax Authorities’ liens, which attach on January 1 of the relevant tax year, are

superior to all other liens or interests, regardless of the date any other liens or interests were

perfected. In re Winn’s Stores, Inc., 177 B.R. 253 (Bankr. W.D. Tex. 1995); Central Appraisal

District of Taylor County v. Dixie-Rose Jewels, Inc., 894 S.W.2d 841 (Tex. App.-Eastland 1995).

Furthermore, the Tax Authorities’ liens are in solido liens that float and attach to all after-

acquired property of the Debtors. In re Universal Seismic Associates, Inc., 288 F.3d 205 (5th Cir.

2002); City of Dallas v. Cornerstone Bank, N.A., 879 S.W.2d 264 (Tex. App.-Dallas 1994).

        3.      The Tax Authorities do not object to the sale of the Debtor’s assets. However, the

Tax Authorities object to the Motion because it proposes a sale that is free and clear of liens

without providing for the payment of prepetition business personal property taxes with interest

that has accrued at the state statutory rate of 1% per month pursuant to 11 U.S.C. Sections 506(b)

and 511 at the sale closing;

        4.      The Tax Authorities object to the Motion to the extent that it provides that secured

creditors have the right to credit bid their secured claims against the Debtor at the Auction;

absent a provision in the sale order that either provides that the creditor takes the property subject

to the Tax Authorities’ liens or provides that the creditor must immediately satisfy the liens of

the Tax Authorities’ whose collateral is affected by the credit bid.

        5.      The Tax Authorities request that any order approving the sale provides that the

Tax Authorities’ liens shall attach to the gross sale proceeds with the same validity, priority and

extent that they attached to the assets sold and further provides that: (i) the Debtors shall pay the

prepetition ad valorem business personal property taxes for tax years 2018 and 2019 to the Tax

Authorities with postpetition interest at the state statutory rate of 1% per month pursuant to 11



Response to Sale Motion                                                                 Page 3
Case 19-40067-elm11 Doc 162 Filed 03/08/19              Entered 03/08/19 16:06:12          Page 4 of 5



U.S.C. Sections 506(b) and 511 at the sale closing; and (ii) in the event of a credit bid, the Tax

Authorities shall receive payment in full of all taxes owed on the property that is subject to the

credit bid at the sale closing or, alternatively, that the Tax Authorities’ liens remain attached to

the assets subject to the credit bid and become the responsibility of the creditor.

        WHEREFORE, premises considered, the Tax Authorities respectfully request that the

Court enter an order that provides that the Tax Authorities’ liens shall attach to the gross sale

proceeds with the same validity, priority and extent that they attached to the assets sold and

further provides that: (i) the Debtor shall pay year 2018 and 2019 ad valorem business personal

property taxes owed to the Tax Authorities with postpetition interest at the state statutory rate of

1% per month pursuant to 11 U.S.C. Sections 506(b) and 511 at the sale closing; (ii) in the event

of a credit bid, the Tax Authorities shall receive payment in full of all taxes owed on the property

that is subject to the credit bid at the sale closing or, alternatively, that the Tax Authorities’ liens

remain attached to the assets subject to the credit bid and become the responsibility of the

creditor; and (iii) the Tax Authorities shall receive such other and further relief to which they

may be justly entitled.

        Dated: March 8, 2019.




Response to Sale Motion                                                                   Page 4
Case 19-40067-elm11 Doc 162 Filed 03/08/19          Entered 03/08/19 16:06:12        Page 5 of 5




                                                    Respectfully submitted,

                                                    Linebarger Goggan Blair & Sampson, LLP
                                                    2777 N. Stemmons Fwy, Suite 1000
                                                    Dallas, TX 75201
                                                    Ph. No. (214) 880-0089
                                                    Direct (469) 221-5125
                                                    Fax No. (469) 221-5003
                                                    laurie.huffman@lgbs.com

                                            By:     /s/Laurie A. Spindler___________
                                                    Laurie Spindler Huffman
                                                    SBN 24028720

                                                    ATTORNEYS    FOR    CITY   OF
                                                    CARROLLTON, DALLAS COUNTY AND
                                                    TARRANT COUNTY


                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was served
electronically through the Court’s electronic case filing system or via electronic mail upon
Michael A. McConnell, email: michael.mcconnell@kellyhart.com on this 8th day of March
2019.

                                                    /s/ Laurie A. Spindler ____________
                                                    Laurie A. Spindler




Response to Sale Motion                                                            Page 5
